68 F.3d 461
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Creighton SHRADER, Petitioner-Appellant,v.George TRENT, Respondent-Appellee.
No. 95-6579.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1995.Decided Oct. 19, 1995.

Thomas Creighton Shrader, Appellant Pro Se.
Jacquelyn Irwin Custer, Office of the Attorney general of West Virginia, Charleston, WV, for Appellee.
Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Thomas Shrader seeks to appeal the district court's dismissal of his 28 U.S.C. Sec. 2254 (1988) petition on the recommendation of the magistrate judge.  Shrader raised numerous claims in this petition, challenging his 1976 guilty pleas to two counts of murder and one count of unlawful wounding.  This is Shrader's fifth federal habeas corpus petition.  We conclude that the following claims must be dismissed as successive because they were determined on their merits in prior petitions:  (1) denial of due process from state post-conviction proceedings;  (2) ineffective assistance of counsel;  (3) voluntariness of the 1976 guilty plea;  and (4) improper sentencing to hard labor.  See Rule 9(b), Rules Governing Sec. 2254;  Sanders v. United States, 373 U.S. 1, 18 (1963).


2
The remaining claims must be dismissed as an abuse of the writ, as set forth in Rule 9(b).  Shrader has failed to allege adequate cause for his failure to raise these claims in a prior petition, nor does he claim to be actually innocent of the crimes.  McCleskey v. Zant, 499 U.S. 467, 493 (1991).  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.